Title: From Thomas Jefferson to Benjamin Brown, 10 June 1806
From: Jefferson, Thomas
To: Brown, Benjamin


                        
                            Sir
                            
                            Washington June 10. 06
                        
                        According to what passed between us here, I hold in the bank of the US. for you 453. D. which shall be paid
                            here to your order, or inclosed to you by a check on this bank or in bills as you shall desire by post on your mentioning
                            to me your address at Alexandria. Accept my salutations & respects
                        
                            Th: Jefferson
                            
                        
                    